Title: To James Madison from William Jarvis, 20 November 1804 (Abstract)
From: Jarvis, William
To: Madison, James


20 November 1804, Lisbon. “The last letter I had the honor to address to you under date of the 16th. by the ship Richmond, Captn Hathaway for Philada. covered a letter from Mr Pinckney. At foot is an extract of his letter to me of the 8th. Instant which inclosed it. Desirous that information of this importance shall reach Government as early as possible, I shall multiply the chances of conveyance. A letter receivd in Town by the last post from Mr Frere states, that a Courier had reached Madr[i]d the day before from London by the way of Coruna, but the dispatches which he brought did not alter his determination to leave Madrid the 10th. or 11th. but the Consul General is to remain a few days longer; it is said to settle some little private business. I had a long conversation the last evening with the Spanish Consul General & in as direct a manner as I with propriety could tryed to draw from him whether War was absolutely determined on by the Spanish Court, or whether the misunderstanding was left open to farther discussion in London: and from what he said in the course of three hours talk with him, the passion he discovered when talking of Gt. Britain, the sensibility with which he spoke of his own Country, the chagrin that was visible when the conversation turned upon the injury Spain was likely to suffer by a War & the bursts of resentment that generally succeeded, that the unjust conduct of England should have forced his Country into this situation: from all which I concluded that he considered a War inevitable.
“The seizure of Sir George Rumbold the British Minister to Hamburg, four miles without that City but on its territory, with his papers, by the French is the only news by the packet of yesterday. After the Public declaration of the Emperor of Russia contained in the Notes of Mr D’Oubril to the French Govmt. it should seem that the Court of Russia cannot with honor avoid engaging in actual hostilities against France, for this, what will be considered New aggressio⟨n⟩ whatever the provocation.
“4 p.m. The letters by the Spanish Mail are just delivered. Mr Frere had not set out from Madrid the 12th: it is said he was waiting for Lord & Lady Holland, who are in Spain, to accompany him & the 14th was set for their departure. In case of a rupture the British Consul Genl. remains as Agent for Prisoners. It is reported that orders have been sent by the Spanish Govmt. to stop all British Vessels in their sea ports. The Report of the Manifesto is unfounded.
“A signal was made to day of seven or 8 British Men of War having passed here to the southward, with a number of Merchantmen under Convoy, possibly transports.
“The Moorish ship[s] at St. Ubes and in this port are not under repair, nor does the latter appear to want any. The Governor of Tangier’s Brother nor Ben Taleb have not yet done any thing that I can learn.
“To day two American seamen belonging to the Brig Venus of N York, Captn Bunce, entered on board the British Sloop of War Wolf & another was impressed. I heard of it just as I was going to ’Change & Spoke to the British Consul Genl. there about them. He promised that the impressed Man should be delivered up & use his utmost endeavour that the other two should. I insisted on the whole.”
Adds in a postscript: “Inclosed is a letter just recd from Mr Simpson I forwarded to day a letter recd. yesterday by the Brig Eleanor from Baltimore to James Monroe Esqr. at Madrid, not endorsed department of State but I believe directed by Mr Wagner.”
